Mr. Justice Harris delivered the opinion óf the court. 2. Mines and minerals, § 173*—when recovery for death of miner not sustained by the evidence. In an action against a mining company to recover for the death of a miner resulting from" the fall of a rock from the roof of a mine, where the declaration alleged defendant was guilty of common-law negligence in failing to prop the roof, held that a verdict in favor of plaintiff could not be sustained for the reason that the .evidence showed that the deceased was not in the exercise of due care for his own safety, it appearing that deceased was taken from the place where he was injured to a place of safety and directed to keep out, and that he returned to the place he was injured in violation of the directions. 3. Appeal and error, § 1411*—when verdict may be set aside. A verdict on conflicting testimony may be set aside as against the weight of the evidence where the verdict is based on the testimony of one witness, which was denied by three others, and all the circumstances and inferences to be drawn from the evidence corroborated the three witnesses. 4. Appeal and error, § 1802*—when judgment may be reversed without remandment. Where a verdict upon which a judgment was entered is without sufficient evidence to support it and the case has been tried twice in the lower court, and it appears from the record that all the facts material to the issue have been brought forward to both parties and that a new trial would serve no good purpose, the case will he reversed with a finding of fact.